 


116 HRES 1164 RH: Providing for consideration of the resolution (H. Res. 1153) condemning unwanted, unnecessary medical procedures on individuals without their full, informed consent, and providing for consideration of the resolution (H. Res. 1154) condemning QAnon and rejecting the conspiracy theories it promotes.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 96 
116th CONGRESS 
2d Session 
H. RES. 1164 
[Report No. 116–557] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2020 
Ms. Scanlon, from the Committee on Rules, reported the following resolution, which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 1153) condemning unwanted, unnecessary medical procedures on individuals without their full, informed consent, and providing for consideration of the resolution (H. Res. 1154) condemning QAnon and rejecting the conspiracy theories it promotes. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 1153) condemning unwanted, unnecessary medical procedures on individuals without their full, informed consent. The amendment to the resolution printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 1154) condemning QAnon and rejecting the conspiracy theories it promotes. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 
 
 
October 1, 2020 
Referred to the House Calendar and ordered to be printed 
